DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2021 has been entered. Claims 1, 6, 8 and 10 have been amended. Therefore, claims 1, 6, 8 and 10 are currently pending for the examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/21/2021.

    Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 6-12, filed on 07/02/2021, with respect to claims 1, 6, 8 and 10 have been fully considered and persuasive. The rejection under 35 U.S.C. 103 of claims 1, 6, 8 and 10 have been withdrawn.


Allowable Subject Matter
5.	In the Request for Continued Examination application filed on 08/03/2021, claims 1, 6, 8 and 10 (renumbered as claims 1-4) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“a profile of asymmetric header compression and a number of sessions usable for header compression, the profile of the asymmetric header compression being a RObust Header Compression (ROHC) supported in uplink-only ROHC operation by the opposing radio communication device” in combination with other claim limitations as specified in claims 1, 6, 8 and 10.
Note that the first closest prior art, Yi et al. (US 2004/0125793 A1), hereinafter “Yi” teaches: ROHC profile of header compression (uplink only header compression or downlink only header compression or both uplink and downlink header compression with different memory allocation) and a number of sessions for the header compression applicable (the types of IP (Figs. 6, 7, paragraphs [0058], [0070], [0102]-[0109]).
Note that the second closest prior art, Hsu (US 2017/0257796 A1), hereinafter “Hsu” teaches an RRC reconfiguration message (a capability information) including a supported ROHC profile (asymmetric header compression such as UL-only ROHC) and a number of sessions usable for the header compression (Maximum CID indicating the maximum number of flows that the ROHC entity can handle) (Figs. 4-6, paragraphs [0030]-[0034]).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• LEE et al. (US 2017/0181206 B2) entitled: "METHOD FOR ESTABLISHING LAYER-2 ENTITIES FOR D2D COMMUNICATION SYSTEM AND DEVICE THEREOF "

• YANG et al. (US 2019/0273543 A1) entitled: "METHOD FOR REPORTING TERMINAL INFORMATION, METHOD FRO ACQUIRING TERMINAL INFORMATION, TERMINAL AND BASE STATION "
• CHEBOLU al. (US 2016/0183123 A1) entitled: "METHOD AND APPARATUS FOR CONTROLLING HEADER COMPRESSION FUNCTION OF TERMINAL IN A COMMUNICATION SYSTEM"
• Uchino et al. (US 2016/0007230 A1) entitled: "NETWORK DEVICE AND MOBILE STATION"
• Blanchard et al. (US 8,559,463 B2) entitled: "SYSTEMS AND EMTHODS FOR PROVIDING EFFICIENT BANDWIDTH UTILIZATION IN PACKET SWITCHED NETWORKS"
• Takahashi et al. (US 8,837,495 B2) entitled: "MOBILE COMMUNICATION SYSTEM, RELAY NODE, RADIO BASE STATION, AND GATEWAY DEVICE"


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414